Mr. Presiding Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 846*—What is effect of failure of trial fudge to sign hill of exceptions in time for filing.' Where a party has presented his bill of exceptions to the trial judge for his signature within the time fixed for filing the same, he has done all he can do and will not be prejudiced by the failure of the judge to sign it in time to have it filed within the period prescribed for that purpose. 2. Appeal and error, § 846*—when hill of exceptions should he filed nunc pro tunc as of date of tender to fudge. The proper practice where the trial judge has failed to sign the bill of exceptions in time to have it filed within the period prescribed for that purpose is to have it filed nunc pro tunc as of the date when it was tendered to the judge for his signature. 3. Appeal and error, § 1712*—when errors deemed waived. All errors assigned upon the record which are not presented and argued in the brief are deemed waived. 4. Appeal and error, § 1303*—when presumed that verdict and fudgment are sustained hy evidence. Where the bill of exceptions fails to state that it contains all the evidence introduced in the trial, the presumption will be indulged that the verdict and judgment are sustained by the evidence. 5. Insurance, § 120*—how provisions in policies construed. Provisions in insurance policies are construed most strongly in favor of the insured. 6. Insurance—when special plea as to release from liahility on policy on animal because of failure to give notice of accident had. In an action to recover for the death of a stallion under a policy-insuring against loss by death from accident, disease, theft and fire, a special plea averring that defendant was relieved from liability because the insured did not render forthwith by telegraph or telephone to defendant notice of the accident as provided by the policy, held bad on demurrer, as' it did not aver any connection between the injury and the death of the stallion.